DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 34 recite the limitation "the first upstanding member".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Flesher et al. (U.S. Patent No. 6,170,689) in view of Pickler (U.S. Patent No. 6,702,135).
Flesher discloses a collapsible container (102) comprising: a base (104); a plurality of walls including a first wall (106) and a pair of end walls (114, 116) perpendicular to the first wall, the plurality of walls pivotable between an upright position and a collapsed position on the base (col. 4, lines 58-65), the first wall including an opening (134) therethrough; the first wall including outer portions (114) hingedly attached on either side,  and a first door (136) selectively covering the opening through the first wall, wherein the first door is slidable between an open, retracted position away from the opening and a closed position covering the opening (col. 9, Il.64- col. 10, Il.5), wherein the first wall includes a rail portion (144) below which the opening is partially defined (based on the container orientation), the first door slidably mounted to the rail portion, and wherein the first wall includes an outer wall portion connected to the rail portion, the first door parallel to and adjacent the outer wall portion when the first door is in the retracted position (Fig. 4).
Flesher fails to teach wherein the first wall includes an upper portion connecting the outer portions, wherein the first door is slidably mounted to the upper portion such that the first door is closer to one of the end walls when in the open position than when in the closed position.
Pickler teaches that it is known in the art to manufacture a slidable door (54) for a container wherein the door is closer to an end wall when in an open position than when in a closed position and mounted to an upper portion (Figs. 4, 5A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the door of Flesher with the structure taught by Pickler, so a lid could be better secured on the container and since it has been held that rearranging parts of an invention involves only routine skill in the art.


Claims 9-12 and 16-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher and Pickler, and further in view of Cavalcante et al. (U.S. Patent No. 8,863,971).
Regarding claims 9-12, 16, 17, 21 and 25, the modified container of Flesher teaches all the claimed limitations as shown above but fails to teach wherein the pair of end walls each include a handle opening therethrough, and wherein the first wall does not extend below the opening through the first wall, such that the base of the collapsible container partially defines the opening, the base including a first upstanding portion to which the first wall is hingeably connected, the base including a pair of end upstanding members to which the end walls are hingeably connected..
Cavalcante teaches that it is known in the art to manufacture end walls with handle openings (Fig. 2) and with a first wall that does not extend below an opening such that a base defines part of the opening (Fig. 5), wherein the base includes a first upstanding portion to which the first wall is hingeably connected, the base including a pair of end upstanding members to which the end walls are hingeably connected (Fig. 1).
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the end walls with handles, in order to make the container easier to carry.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the opening to extend below the first wall, in order to increase the size of the opening without having to increase the overall size of the container. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base with upstanding members, in order to adjust how the wall connected to the base and since such a modification would be the use of a known technique to achieve a collapsing container.
Regarding claims 18-20, 22-24 and 26-34, the modified container of Flesher teaches all the claimed limitations as shown above wherein the first wall is collapsible directly onto the base and wherein the pair of end walls are collapsible onto the first wall (Cavalcante, Fig. 4), wherein a recess is formed in an outer surface of the first wall (Flesher, Fig. 1B), wherein the recess is aligned to receive a projection on an inner surface of one of the end walls when the one of the end walls is collapsed onto the first wall (the claims only require that there can be a projection on the end walls), wherein .

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher, Pickler and Cavalcante and further in view of Davidson (U.S. Patent No. 705,045).
The modified container of Flesher teaches all the claimed limitations as shown above, but fails to teach wherein the first wall includes a cover secured to the outer wall portion, the first door received between the outer wall portion and the cover when the first door is in the retracted position.
Davidson teaches that it is known it is known in the art to manufacture a container with a cover portion (I) connected to an outer wall wherein the slidable door is received between the cover and the outer wall when the door is in retracted positioned.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a cover, as taught by Davidson, to ensure that the door opens and closes straight.

Allowable Subject Matter
Claims 3-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Flesher, Pickler and Cavalcante would be difficult to combine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the examiner maintains that Cavalcante teaches the base defines the opening to the degree currently claimed due to the height difference of the base portions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733